Citation Nr: 0924307	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  07-24 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Whether the appellant is competent for Department of Veterans 
Affairs (VA) benefits purposes?  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran had active service from October 1941 to August 
1945.  The Veteran passed away in April 1997 at the age of 
80.  The appellant is the Veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the RO that found the 
appellant incompetent to handle disbursement of VA funds.  


FINDINGS OF FACT

Competent medical evidence has established that the appellant 
lacks the mental capacity to manage her own affairs.  


CONCLUSION OF LAW

The appellant is not competent to handle the disbursement of 
VA funds. 38 U.S.C.A. § 501(a) (West 2002); 38 C.F.R. § 
3.353(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The notice required must be provided to the claimant before 
the initial unfavorable decision on a claim for VA benefits, 
and it must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

However, in Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) explicitly held that the notice and assistance 
provisions do not apply to competency determinations.  

Consequently, the Board is not required to address the RO's 
efforts to comply with those provisions with respect to the 
issue currently on appeal.  


II.  Analysis.

The appellant is rated as not being competent for the 
purposes VA monetary benefits, and claims that competency 
status should be restored.  

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to mange 
his or her own affairs, including disbursement of funds 
without limitation.  38 C.F.R. § 3.353(a).  There is a 
presumption in favor of competency.  38 C.F.R. § 3.353(d).  

Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to mange his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  Medical opinion is required for the rating 
agency to make a determination of incompetency.  Unless the 
medical evidence is clear, convincing and leaves no doubt as 
to the person's incompetency, the rating agency will make no 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  38 C.F.R. § 3.353(c).  

The Board has reviewed the evidence of record and concludes 
that the appellant is not competent to handle the 
disbursement of her VA benefits.  In so finding, the Board 
acknowledges the presumption in favor of competency.  38 
C.F.R. § 3.353(d).  Here, however, the evidence clearly 
supports a finding of incompetency.  

In this case, the medical evidence consists of statements of 
the appellant and her family members, reports of her treating 
physician, and a VA field examination dated in May 2006.  

In December 2005, the appellant submitted a statement in 
which she reported that "[she] agree[d] with Dr. [J].  [She 
was] not capable of conducting my own financial affairs.  
{She] requested to appoint my daughter...to be my guardian and 
fiduciary."  

A medical statement dated in July 2005 from the appellant's 
private physician in connection with consideration of Aid and 
Attendance noted that the appellant has mild dementia but 
that she is not mentally incompetent.  Additional health 
questionnaire dated the same month noted that the appellant 
was mentally competent.  

A VA field examination report noted that the appellant needed 
24-hour care, including help dressing, feeding and bathing.  
She was indicated to live in a skilled care nursing facility.  
The examiner indicated that the appellant suffered from 
anxiety disorder, congestive heart failure, dementia, 
multiple sclerosis, history of iron deficiency, hiatal 
hernia, urinary incontinence and osteoarthritis.  

The appellant was noted to be appropriately dressed, friendly 
and helpful.  She was indicated to be oriented as to time, 
place, and events and spoke coherently.  She was, however, 
unable to accurately state her income.  The appellant was 
noted to be bedridden.  She did not handle cash, and all 
purchases were made for her by staff at the facility.  

The examiner indicated that a fiduciary was needed; the 
appellant's daughter was indicated to live several states 
away and was also noted to be the appellant's POA.  The 
examiner recommended that the administrator of the 
appellant's skilled care facility be certified as legal 
custodian.  

Finally, a statement of the appellant's private physician 
received at the RO in August 2007 stated that the appellant 
"ha[d] been a nursing home resident for the past few years 
because of her multiple sclerosis.  Mentally she [was] able 
to make decisions regarding her healthcare.  [He did] not see 
any signs of mental impairment."  

Based on the foregoing, the Board finds that the appellant is 
shown not to be competent for the purpose of handling the 
disbursement of her VA benefits.  While some medical records 
indicate that the appellant is not mentally impaired, the 
evidence shows clearly that she was bedridden with multiple 
heath issues and did not handle cash or purchases and that 
she was unable to accurately state her income.  The field 
examiner indicated that a fiduciary was needed.  

The Board has considered the testimony and written 
contentions of the appellant and her representative with 
regard to restoration of a determination of competency. 
However, the appellant's own assertions regarding her 
competency do not constitute competent medical evidence.  38 
C.F.R. § 3.353(c); Sanders v. Brown, 9 Vet. App. 525 (1996).  

In fact, it appears that the appellant, through her daughter, 
is expressing disagreement only with the entity selected by 
the RO to her representative.  

For all the foregoing reasons, the Board finds against a 
determination of competency.  The preponderance of the 
evidence is against the claim for a finding of competency, 
and the claim must be denied.  38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102, 3.353(d); Sanders v. Principi, 17 Vet. App. 
329 (2003); Sims v. Nicholson, 19 Vet. App. 453 (2007).


ORDER

As the appellant is not competent for the purpose of handling 
her VA benefits; the appeal to this extent is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


